 CANTON SIGN CO.237Canton Sign Co.andSign Display Pictorial Artists andAlliedWorkers,Local 639,affiliated with Brother-hood of Painters,Decorators and Paperhangers ofAmerica,AFL-CIO. Case 8-CA-5620October 31, 1970DECISION AND ORDERBY CHAIRMANMILLER ANDMEMBERSFANNING AND BROWNOn February 24, 1970, Trial Examiner HerbertSilberman issued his decision in the above-entitledproceeding, finding that Respondent has not engagedinany unfair labor practices which warrant theissuanceof a remedial order. Accordingly, the TrialExaminer recommended that the complaint bedismissed in its entirety as set forth in the attachedTrial Examiner's Decision. Thereafter, the GeneralCounsel filed exceptions to the Trial Examiner'sDecision and a brief in support thereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner, but for the reasons expressed herein.The facts are not substantially in dispute and arefully set out in the Trial Examiner's Decision. Thecomplaint alleges thatsinceMay 15, 1969, Respon-dent has refused to recognize or bargain collectivelywith the Union, in violation of Section 8(a)(1) and (5)of the Act. On February 28, 1969, we issued an orderin a previouscase,reported at 174 NLRB No. 133,1which required Respondent to bargain with theUnion, after which the Union made several requeststomeet with Respondent to bargain. While Respon-dent's counsel initially communicated to the Union adesire tomeet,no representative of the Respondentever appeared at a meeting with the Union, except tonotify the Union on August 29, 1970, that Respondentwould not bargain because the Union no longerrepresented any of the employees working for theCompany. In the interim, upon Respondent's assur-ances thatitwould comply with the terms of theBoard's order, the prior case was closed by theRegion, conditioned upon continued compliance.In his decision, the Trial Examiner concluded thatRespondent had not engaged in any unfair laborpracticewhich would warrant the issuance of aremedial order, and recommended that the case bedismissed in its entirety.We would agree with theTrial Examiner to the extent that the facts of thepresent case do not warrant issuance of a new order,but since the issue has been presented to us in theposture of a new complaint, we feel it appropriate tocomment on the substantive issue raised by thesubsequent conduct comprising the charged refusal tobargain.The Trial Examiner followed the pattern set out inthree cases to reach the conclusion that Respondentdid not engage in any unfair labor practice sufficientto warrant issuance of a new bargaining order. First,he distinguished the facts inQuaker Tool & Die, Inc.,169 NLRB No. 166, andRish Equipment Company,173 NLRB No. 136, and determined that Respondenthad not engaged in any subsequent acts derogatingfrom its duty to bargain in good faith which weredifferent in nature from those covered by the existingBoard order.- He then relied onNew Enterprise Stoneand Lime Co., Inc.,176NLRB No. 71, for theproposition that no remedial order should be issuedwhen to do so would add nothing of substance to theremedy issued in an earlier case.We agree with the Trial Examiner's ultimateconclusion. Respondent has raised as a defense to thecharge of refusal to bargain the fact that since theBoard first issued its original order the Union has lostitsstatusas the representative of a majority ofRespondent's employees. The plain import of the lawis that once a bargaining relationship is rightfullyestablished, that relationship must be permitted toexist and function for a reasonable period in which itcan be given a fair chance to succeed.Franks BrothersCompany v. N,L.1R.B.;,1321U.S. 702. In a caseinvolving facts similar to those in the present case, theSupreme Court stated that where an employer isunder a bargaining -order issued by the Board, theemployer must bargain for a reasonable time after theentry of such order, from which obligation he is notexcused by reason of an alleged loss of majority by theUnion.N.L.R.B. v.Warren Company, Inc.,350 U.S.107. In the present case, Respondent was obliged tobargain with the Union by virtue of our order inprevious case, and it has not been relieved of thatobligation by the Union's subsequent alleged loss ofmajority.Under existing law, particularly the Su-IIn that case Respondent was charged with violation of Section 8(a)(l)entitled to the bargaining rights ofLocal89 with which Respondent hadand (5)of the Act for refusing to recognize and bargaincollectivelywithcontractual relations,and (2)the bargaining committee included employeesthe Union.Respondent contended that it was not obligated to bargain withofemployersother than Respondent. We rejected both contentions andthe Union(Local 639)because (1) the Union was not the successor to andordered Respondent to bargain with Local 639.186 NLRB No. 39 238DECISIONSOF NATIONALLABOR RELATIONS BOARDpreme Court's decision in theWarrencase,supra,thedefense which it now asserts-if asserted before areviewing Court-would be of no avail.With respect to the question of whether or not a newbargaining order should be issued, we would agreewith the Trial Examiner that in the circumstances ofthis case, no useful purpose would be served byissuing another bargaining order. Contrary to theposition urged by the General Counsel that there is nooutstanding Board order obligating Respondent tobargain, we agree with the Trial Examiner that untilour original order is vacated, set aside, or modified bythe Board or by a reviewing court having jurisdiction,itsefficacy continues.Under the National LaborRelations Board, Statements of Procedure, Section101.13(b), " . . . the closing of a case on complianceis necessarily conditional upon the continued observ-ance of that order . . ." Pursuant to the order issuedin the first case, Respondent is still under anobligation, among other things, to cease and desistfrom refusing to recognize and bargain collectivelywith the Union, and it is still under an affirmativeobligation to meet with the Union in an attempt toreach an agreement upon the terms and conditions ofemployment. No useful purpose would be served byissuing a like order, except perhaps to reiterateRespondent'sobligation; the substance of thatobligation would not change.In view of the foregoing, we shall dismiss thecomplaint.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHERBERT SILBERMAN, Trial Examiner: Upon a chargefiled on October 16, 1969, by Sign Display Pictorial Artistsand Allied Workers, Local 639, Affiliated with Brother-hood of Painters,Decorators and Paperhangers ofAmerica, AFL-CIO, herein called the Union, a complaintwas issued on November 26, 1969, alleging that theRespondent, Canton Sign Co., herein sometimes called theCompany, has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(1) and (5) ofthe National Labor Relations Act, as amended. A hearingin this proceeding was held in Canton, Ohio, on January 14,1970. Thereafter, a brief was filed by the General Counsel.Upon the entire record in this case, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent,an Ohio corporation,with its principaloffice and place of business in Canton,Ohio,is engaged inthe business of manufacturing,erecting,and maintainingsigns and displays. Its services to employers in interstatecommerce are valued in excess of $50,000 annually.Respondent admits and I find that it is engaged incommerce within the meaning of Section 2(6) and(7) of theAct.II.THELABOR ORGANIZATION INVOLVEDThe Unionis a labor organizationwithin themeaning ofSection 2(5) of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESThe complaint in this case is that Respondent since May15, 1969, has refused to recognize or to bargain collectivelywith the Union as Respondent was directed to do by anorder of the Board issued on February 28, 1969, in Case8-CA-5039, reported at 174 NLRB No. 133. In the earliercase the Board found that the Respondent had violatedSection 8(a)(1) and (5) of the Act by refusing, since April19, 1968, to bargain with the Union as the representative ofthe employees in a described appropriate collective-bar-gaining unit. An order was issued in the case containing thecustomary cease and desist and affirmative provisions. TheCompany duly posted the notices provided for by the termsof said order.Thereafter, onMay 14, 1969, the Union wrote to theCompany requesting a meeting on May 20, 1969, at 7 p.m.at the Holiday Inn in Canton, Ohio. No representative ofthe Company appeared. However, on May 23, 1969, theCompany's counsel wrote to the Union advising that itsMay 14 letter had been referred to him and "[w]e shall bepleased to meet with you at your convenience." GeneralCounsel contends that the Company's failure to appear onMay 20 or communicate with the Union prior to said dateconstituted a refusal to bargain on the Company's part.Despite the position General Counsel now takes, that asofMay 15 Company had refused to bargain with theUnion, on June 26, 1969, the Acting Regional Director forthe Board i with respect to' Case 8-CA-5039 , wrote ; to j theCompany and the Union, as follows:The Respondent having satisfactorily complied with theaffirmative requirements of the Order of the NationalLabor Relations Board in the above-entitled case andthe undersigned having determined that Respondent isalso in compliance with the negative provisions of theOrder, the file in this matter is hereby closed. Theclosing is conditioned upon continued observance oftheBoard'sOrder, and subsequent violations maybecome the basis of further proceedings despite theformal closing of the case.'The Union did not respond to the Company's letter ofMay 23. However, 2 months later on July 23 and again on1Presumably because of the quoted letter, General Counsel asserts inefficacycontinues.The purpose and effect of the Acting Regionalhis brief that "there is nooutstandingBoard Order [in Case 8-CA-50391 atDirector's letter was to advise the parties that the Board had discontinuedthe present time." He errs. Until the order is vacated, set aside, oritssupervision of the Company's compliance with its order subject tomodified by the Board or by a reviewing court having jurisdiction, itspossible reimposition of compliance proceedings if circumstances should CANTONSIGN CO.August 19 the Union requested meetings with theCompany. On August 29, 1969, the Company's counsel,Harvey Rector, met with two representatives of the Union,EllsworthK. Eisleben,itsbusinessmanager, and OttoStrahschein, its business representative. At thismeetingRector informed the Union's representatives that becausethe Union no longer represented any employees workingfor the Company, the Company would not bargain with theUnion. The predicate for this position on the part of theCompany is that the Union called a strike on April 8, 1968,that the Unionisnolonger picketing the Company'spremises, that the Union does not represent any employeesworking for the Company, and finally that there are nomembers of the Union, including former employees of theCompany who went on strike, who wish employment withthe Company.The Company contends that it complied with the Board'sorder in Case 8-CA-5039 because it posted the noticesprovided for, and offered to meet with the Union. TheUnion did not timely respond to the Company's offer tomeet.When the Union later sought a meeting significantchanges had taken place: the strike had come to an end andnoneof the striking employees requested reinstatement.Respondentarguesthat in the circumstances it is entitled toinsist uponthe Union demonstrating its majority before theCompany should be required to recognize and to bargainwith the Union. It is unnecessary to meet this argumentbecause I shall recommend that the complaint be dismissedfor otherreasons.239The theory of the instant complaint is that the Companyis required to recognize and to bargain with the Union byreason of the constraints imposed by the terms of the orderin Case 8-CA-5039. In that case the Company refused torecognize and to bargain with the Union. Here again theCompany is accused of the same offense. Thus, unlike thesituation inQuaker Tool & Die, Inc.,169 NLRB No. 166,and inRish Equipment Company173 NLRB No. 136, theCompany hasnot"engaged in subsequent acts derogatingfrom its duty to bargain in good faith which are different innature from those covered by the existing Board order."Furthermore, any remedy ordered in this case "would addnothing of substance to the remedy provided in the earliercase."New Enterprise Stone and Lime Co., Inc.,176 NLRBNo. 71. No useful purpose would be served by issuinganother like order. Accordingly, I shall recommend that thecomplaint herein be dismissed.CONCLUSIONS OF LAWThe Companyhas not engaged in any unfair laborpractices which warrants the issuance of a remedial order.RECOMMENDED ORDERUpon thebasis of the foregoing findings of fact andconclusions of law,and upon the entire record in the case, Irecommend that the complaint in this case be dismissed inits entirety.warrant such action. General Counsel's further argument, asserted in hisbrief, that "[rleopenmg the closed case and proceeding to enforcementwould not be practical" is unconvincing See National LaborRelations Board, Statements of Procedure, Sec 101 13(b)